Citation Nr: 1119502	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The appellant served in the National Guard from June 1976 to October 1997, and in the U.S. Army Reserve from October 1997 to July 2005.  During this time, she served on active duty from February 1977 to September 1977, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2006.  The decisions remaining on appeal were remanded by the Board in November 2009.  

The issue of service connection for a right foot disability has been raised by the appellant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that she suffers headaches as a residual of a motor vehicle accident on August 15, 2004, when she was driving home from training duty.  She has submitted pay reports indicating she was on training duty that date, and the location and timing of her accident are consistent with her statement.

A VA examination in February 2011 resulted in a conclusion that the headaches were not due to the motor vehicle accident, noting that the accident seemed relatively minor.  However, the examination report also noted that the appellant had undergone a computerized tomography (CT) scan when she was seen after the accident; neither this CT scan nor the outpatient treatment records (of treatment August 16 and 17, 2004) are of record.  In addition, she reportedly was evaluated for symptoms including a headache in January 2011 at Kaiser.  These records are relevant to her claim, and should be obtained.  

The appellant also indicated that she has received psychiatric treatment at Kaiser which are not currently associated with the claims folder.  These records should be obtained as well.  

In light of the incomplete record, the Board will also defer adjudication of the left foot disability claim at this time.  Notably, an August 1996 letter from J.F., D.P.M. of Kaiser reports first treating the appellant for intractable left foot pain in December 1992.  The claims folder, however, does not appear to contain this record.  Additional, multiple podiatry records between 1992 and 1996 are simply illegible.  On remand, the RO should specifically request legible copies of all podiatry records between 1992 and 1996. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorizations from the appellant, request legible copies of the following records from Kaiser Permanente:
*  All podiatry clinic, or other records of treatment for foot complaints, dated from December 1992 to August 1996;
*  All records associated with treatment following a motor vehicle accident on August 15, 2004, in particular, treatment records dated August 16 and 17, 2004, to include the report of any CT scan obtained in connection with the evaluation;
*  All records associated with the appellant's evaluation in January 2011, reportedly on an emergency basis, for symptoms including vertigo; and
*  All records of treatment or evaluation for a mental or psychiatric condition.

2.  After assuring compliance with the above development, as well as with any other required notice and development action, such as new examinations, if needed, the RO should adjudicate the claims on appeal, in light of all evidence of record.  If any claim is denied, furnish the appellant and her representative with a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

